DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1, 2, 4, 7, 11, 12, 14-17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0245603 A1 Hashi et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 12.
3:	As for Claim 2, Hashi et al teaches in Paragraphs [0145-0147 and 0153-0155] wherein the rotational acceleration component calculator (time integration of angular velocity) determines a position of the rotation axis (rotational center Oc) based on the member (broad and viewed as the structure at the rotational center) of the imaging apparatus that is used for the imaging.
4:	As for Claim 4, Hashi et al teaches in Paragraphs [0114, 0017, 0122, 0203 and 0204] wherein the rotational acceleration component (angular acceleration) calculator calculates the rotational acceleration components generated by the rotation of the imaging apparatus around the rotation axis based on the angular velocity  (time integration of angular velocity) detected by the angular velocity sensor (4 and 6) and distances in the two directions from the rotation axis to the acceleration sensor (7).
5:	As for Claim 7, Hashi et al teaches in Paragraphs [0114, 0017, 0122, 0203 and 0204] wherein the rotational acceleration component calculator (time integration of angular velocity) calculates the rotational acceleration components based on the rotation axis (Oc) present at the same position as the optical axis (Paragraph [0012]) in a case where the imaging apparatus is set in a motion picture imaging mode (Hashi et al teaches in Paragraph 0026 the camera is a video camera).
6:	As for Claim 11, Hashi et al depicts in Figure 30 and teaches in Paragraph [0112] the image blur correction device according to claim 1; and the image sensor (17).
7:	As for Claim 12, Hashi et al depicts in Figure 2 and teaches in Paragraph [0002 and 0112-0113] An image blur correction device configured to correct a blur of an imaging apparatus that includes an image sensor (17) that images a subject through an imaging optical system (3) , a first member (structure of the camera located at the center of the optical axis) that is used for an imaging of the imaging apparatus and a second member (structure of the camera located at the rotational center when the center of rotation is not on the optical axis) that is used for the imaging (Paragraphs [0012 and 0013]), the device comprising: an acceleration sensor (7) that detects accelerations in two directions (X and Y) which are orthogonal to an optical axis of the imaging optical system (3) and are orthogonal to each other (Paragraph [0116]); an angular velocity sensor (4 and 6) that detects an angular velocity of the imaging apparatus around a rotation axis (rotational center) parallel to the optical axis (Paragraph [0087]); a rotational acceleration (angular acceleration) component calculator that calculates rotational acceleration components which are generated by rotation of the imaging apparatus around the rotation axis (rotational center) based on an output of the angular velocity sensor (4 and 6) (Paragraphs [0203 and 0204]); and a blur corrector that corrects blurs of the imaging apparatus based on the rotational acceleration components and the accelerations (Paragraph [0002 and 0026]), wherein a calculation method by which the rotational acceleration component calculator calculates the rotational acceleration component differs between a case where the imaging is performed using the first member (structure at optical center) and a case where the imaging is performed using the second member (structure at rotational center not located at the optical center) (Paragraphs [0160-0166]). Hashi et al teaches the blur correction with be performed differently based on the calculated rotational center of the angular acceleration.
8:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 12.
9:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 2.
10:	As for Claim 16, Hashi et al teaches in Paragraphs [0114, 0017, 0122, 0203 and 0204] wherein, in the rotational acceleration (angular acceleration) component calculation step, the rotational acceleration components generated by the rotation of the imaging apparatus around the rotation axis  (rotational center) are calculated based on an angular velocity detected by an angular velocity sensor (4 and 6) that detects the angular velocity of the imaging apparatus around the rotation axis (rotational center) and distances in the two directions from the rotation axis to the acceleration sensor (7).
11:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 7.
12:	As for Claim 21, Claim 21 is rejected for reasons discussed related to Claim 12.
Allowable Subject Matter
Claims 3, 5, 6, 8-10, 13, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
November 4, 2022